           Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 1 of 8
                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED


 1   KEKER VAN NEST & PETERS LLP              MORGAN, LEWIS & BOCKIUS LLP
     Robert A. Van Nest                       Richard S. Taffet (pro hac vice)
 2   Eugene M. Paige                          richard.taffet@morganlewis.com
     Justina K. Sessions                      101 Park Avenue
 3                                            New York, NY 10178-0060
     633 Battery Street
     San Francisco, CA 94111-1809             Telephone: (212) 309-0060
 4                                            Facsimile: (212) 309-6001
     Telephone: (415) 676-2289
     Facsimile: (415) 397-7188
 5                                            MORGAN, LEWIS & BOCKIUS LLP
     CRAVATH, SWAINE & MOORE LLP              Geoffrey T. Holtz (SBN 191370)
 6                                            Geoffrey.holtz@morganlewis.com
     Gary A. Bornstein (pro hac vice)
     gbornstein@cravath.com                   One Market, Spear Street Tower
 7                                            San Francisco, CA 94105-1596
     Yonatan Even (pro hac vice)
     yeven@cravath.com                        Telephone: (415) 442-1000
 8                                            Facsimile: (415) 442-1001
     825 Eighth Avenue
 9   New York, NY 10019-7475
     Telephone: (212) 474-1000                Attorneys for Defendant
     Facsimile: (212) 474-3700                QUALCOMM INCORPORATED
10
                                              Additional Counsel listed on the Signature
11                                            Page
12

13

14

15
                               UNITED STATES DISTRICT COURT
16                            NORTHERN DISTRICT OF CALIFORNIA
17                                   SAN JOSE DIVISION

18
      FEDERAL TRADE COMMISSION                  Case No. 5:17-CV-0220-LHK-NMC
19
                 Plaintiff,
20         v.                                   QUALCOMM’S HIGH PRIORITY
                                                OBJECTIONS AND RESPONSES
21    QUALCOMM INCORPORATED,                    FOR JANUARY 11, 2019 TRIAL DAY
      a Delaware corporation,
22
                 Defendant.
23

24

25

26

27

28

                QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                    17-CV-0220-LHK-NMC
             Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 2 of 8




 1          Pursuant to the Court’s October 24 Case Management Order (ECF No. 922), Qualcomm

 2   respectfully submits the following high-priority objections and responses for January 11, 2019.

 3          Qualcomm’s HPO #1 (objection to designated deposition testimony of Richard

 4   Blaylock of Pillsbury Winthrop Shaw Pittman LLP for lack of foundation and personal

 5   knowledge: 129:20-130:13 and 228:19-229:2)

 6          Qualcomm objects to the FTC’s designation of certain testimony of Mr. Blaylock, which

 7   contains hearsay. (129:20-130:7-13, 228:19-229:2). Mr. Blaylock is outside counsel for ZTE,

 8   and in these excerpts, Mr. Blaylock described
 9                                       . For example, Mr. Blaylock testified that ZTE
10                                                                                       and that
11

12                                                   (130:1-3, 7-10.) Mr. Blaylock later testified that
13                                                                  (228:25-229:2.) Each of the
14   statements Mr. Blaylock described was purportedly made by a ZTE representative who will not
15   testify at trial. Qualcomm is unable to cross-examine these ZTE representatives as to the truth of
16   their purported statements, whether they truly were                or                , and
17   Mr. Blaylock’s recitation of what they said is hearsay. The Court previously ruled that similar
18   such statements should be excluded. ECF 1121 (sustaining hearsay objection); see also

19   ECF 1103 at 2 (“To the extent [a witness] is relaying statements from third parties (e.g., ‘and the

20   lawyers on their side fully understand this’), such statements represent a [] ground for exclusion

21   under 802.”). This testimony should be excluded under FRE 802.

22          Qualcomm’s HPO # 2 (objection to CX2639 as hearsay)

23          The FTC seeks to admit as evidence CX2639, a written affidavit by Mr. Injung Lee of

24   Samsung. (See Lee Tr. 221:1-222:5). The affidavit, dated June 11, 2015, was originally drafted

25   and submitted in a regulatory proceeding before the Korea Fair Trade Commission and purports

26   to describe                                                 . As an out of court statement offered

27   for the truth of the matter asserted, the statement is hearsay. The FTC does not deny that this

28
                   QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                       17-CV-0220-LHK-NMC
                                                1
               Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 3 of 8




 1   statement is hearsay, but argues that the document should be admitted through the residual

 2   exception under FRE 807. Importantly, under the residual exception, a statement is admissible

 3   only if, among other things, “it is more probative on the point for which it is offered than any

 4   other evidence that the proponent can obtain through reasonable efforts”. FRE 807(a)(3)

 5   (emphasis added). The FTC has provided no reasons why the FTC could not have obtained the

 6   same evidence that is contained in Mr. Lee’s declaration during Mr. Lee’s 14-hour deposition.

 7   Accordingly, CX2639 should be excluded under FRE 802.

 8          Qualcomm’s HPO #3 (objection to CX2643 and the related designated deposition
 9   testimony of Mr. Lee (135:14-15 136:16-17, 136:19- 137:4, 137:6-8) as hearsay)

10          The FTC seeks to admit CX2643, a purported summary of a December 2013 meeting

11   between              and Samsung, through Mr. Lee’s testimony. When asked about the

12   document, Mr. Lee admitted that he                                             (134:6-7),

13                                         (134:12-16) and

14   (134:23-25). The statements in the document and the surrounding testimony (135:14-15 136:16-

15   17, 136:19- 137:4, 137:6-8) are inadmissible hearsay that do not fall into any recognized hearsay

16   exception. In particular, CX2643 does not qualify as a business record under FRE 803(6)

17   because

18                               “was made at or near the time by . . . someone with knowledge”.

19   FRE 803(6)(A); United States v. Ordonez, 737 F.2d 793, 805 (9th Cir. 1983) (holding that

20   evidence did not fall under the business record exception where “[n]o evidence was offered by

21   any person that the records were kept by persons having personal knowledge of the facts

22   recorded or that the entries were made at or near the time of the transaction”). CX2643 and the

23   related testimony should be excluded under FRE 802.

24          Qualcomm’s HPO #4 (objection to the designated deposition testimony of Mr. Lee

25   for lack of foundation and personal knowledge and speculation: 135:23-25, 136:3-5, 166:3-

26   9, 166:12-167:7, 197:21-22, 197:24-198:10, 198:13-20, 198:23-199:2, 233:1-24)

27          The FTC seeks to admit testimony from Mr. Lee about

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              2
             Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 4 of 8




 1                                                                               . (135:23-25, 136:3-

 2   5, 166:3-9, 166:12-167:7, 197:21-22, 197:24-198:10, 198:13-20, 198:23-199:2 and 233:1-24.)

 3   This testimony is inadmissible. Under FRE 602, witnesses must testify to matters of which they

 4   have personal knowledge. When a witness testifies as to matters outside his or her personal

 5   knowledge, it is improper speculation, and the testimony is inadmissible. Carmen v. San

 6   Francisco Unified Sch. Dist., 237 F.3d 1026, 1028 (9th Cir. 2001) (excluding testimony based on

 7   speculation). Mr. Lee lacks personal knowledge to testify as to Samsung’s chip procurement

 8   practices because Mr. Lee does not work in chip procurement or any other operational role in
 9   handset production; he’s a licensing negotiator. (166:3-9, 166:12-167:7.) Moreover, during his
10   deposition, Mr. Lee was asked
11             , but Mr. Lee testified that
12                                                                           . (14:14-23.) In other
13   words, this hypothetical situation never came to pass, and Mr. Lee’s testimony is speculation.
14   This testimony should be excluded under FRE 602.
15          Qualcomm’s Response to FTC HPO No. 1 (QX9219)

16          QX9219, designated for use during the live testimony of Steve Mollenkopf, is an email in

17   which John Kim and Jim Lederer, members of Qualcomm’s modem chip sales organization,

18   relay to Mr. Mollenkopf what Mr. Lederer describes as a “tough message” from KK Park,

19   Samsung’s Vice President of Procurement. In the “tough message”, Mr. Park asserted that he

20   was “very upset about [Qualcomm’s] pricing feedback (especially on CDMA)” and therefore

21   would “influence [Samsung’s] UMTS line-up in our unfavorable manner” and “do whatever he

22   can” for competitor chipmaker VIA. In other words, Samsung threatened to move to a different

23   supplier of WCDMA and CDMA modem chips unless Qualcomm reduced its CDMA pricing.

24   The FTC’s objection that the email contains hearsay is without merit; it is evidence of

25   Qualcomm’s belief that CDMA modem chip customers could leverage their purchases of

26   WCDMA modem chips to obtain lower CDMA prices and is therefore admissible “state of

27   mind” evidence pursuant to FRE 803(3). Indeed, this Court previously overruled a hearsay

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              3
             Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 5 of 8




 1   objection to documents concerning VIA’s interactions with its customers (ECF No. 1121 (FTC

 2   HPO # 2)); the FTC had argued that they were admissible to show VIA’s “state of mind as a

 3   prospective supplier” under Rule 803(3) (ECF No. 1103 at 2-3). If evidence concerning VIA’s

 4   state of mind as a prospective supplier is admissible, then evidence concerning Qualcomm’s state

 5   of mind as a prospective supplier similarly should be admissible.

 6          Qualcomm’s Response to FTC HPO No. 2 (QX9244)

 7          QX9244, designated for use during the live testimony of Steve Mollenkopf, is a 2014

 8   email in which Matt Grob, Qualcomm’s then-Chief Technology Officer, provides an update
 9   concerning Qualcomm’s 5G R&D programs to Mr. Mollenkopf and other Qualcomm executives.
10   The email is an admissible record of a regularly conducted activity pursuant to FRE 803(6). The
11   email was written by Mr. Grob at or near the time of the R&D activities he describes, was
12   generated in the course of Qualcomm’s regularly conducted R&D activities and was a part of the
13   CTO’s regular practice of updating company executives about ongoing R&D efforts.
14          Qualcomm’s Response to FTC HPO No. 3 (QX9097)

15          QX9097, designated for use during the live testimony of Tony Blevins, Apple’s Vice

16   President of Procurement, is an email in which a direct report of Mr. Blevins explains that

17

18                                                                               . The document is

19   admissible as evidence of Mr. Blevins’s state of mind, i.e., that

20                                                                                        . See

21   FRE 803(3).

22          Qualcomm’s Response to FTC HPO No. 4 (QX9071)

23          QX9071, designated for use during the live testimony of Tony Blevins, is an email from

24   Mr. Blevins to his boss, then-VP of Operations Jeff Williams. In the email, which concerns

25                                                    Mr. Blevins reports that

26

27                         Mr. Blevins and his procurement colleagues

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              4
             Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 6 of 8




 1                                               , and the email and the attached presentation are

 2   records of that activity. Indeed, the FTC has a version of the presentation on its exhibit list

 3   (CX0601). The exhibit is admissible both as a business record and as evidence of Apple’s state

 4   of mind while evaluating alternative suppliers of modem chips. FRE 803(3), 803(6).

 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                 QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                     17-CV-0220-LHK-NMC
                                              5
            Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 7 of 8



     Dated: January 10, 2019             Respectfully submitted,
 1

 2

 3                                       CRAVATH, SWAINE & MOORE LLP
 4
                                         s/ Yonatan Even
 5                                       Gary A. Bornstein
                                         Yonatan Even
 6                                           Worldwide Plaza
                                                825 Eighth Avenue
 7                                                  New York, NY 10019
                                                       Telephone: (212) 474-1000
 8
                                                           Facsimile: (212) 474-3700
 9                                                            gbornstein@cravath.com
                                                              yeven@cravath.com
10
                                         Robert A. Van Nest
11                                       Eugene M. Paige
                                         Justina K. Sessions
12
                                         KEKER, VAN NEST & PETERS LLP
13                                           633 Battery Street
                                                 San Francisco, CA 94111
14                                                  Telephone: (415) 676-2289
                                                        Facsimile: (415) 397-7188
15                                                          rvannest@keker.com
16                                                          epaige@keker.com
                                                            jsessions@keker.com
17
                                         Richard S. Taffet
18                                       MORGAN, LEWIS & BOCKIUS LLP
                                            101 Park Avenue
19                                              New York, NY 10178
20                                                  Telephone: (212) 369-6000
                                                       Facsimile: (212) 309-6001
21                                                         richard.taffet@morganlewis.com

22

23

24

25

26

27
                                         Geoffrey T. Holtz
28
                QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                                    17-CV-0220-LHK-NMC
                                             6
     Case 5:17-cv-00220-LHK Document 1221 Filed 01/10/19 Page 8 of 8



                                MORGAN, LEWIS & BOCKIUS LLP
 1                                One Market, Spear Street Tower
 2                                   San Francisco, CA 94105
                                        Telephone: (415) 442-1000
 3                                          Facsimile: (415) 442-1001
                                                donn.pickett@morganlewis.com
 4                                              geoffrey.holtz@morganlewis.com
 5
                                Attorneys for Qualcomm Incorporated
 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
       QUALCOMM’S HPOS AND RESPONSES FOR JANUARY 11, 2019 TRIAL DAY
                           17-CV-0220-LHK-NMC
                                    7
